 

UNITED STATES DISTRICT COURT 9000 FEB i} PM 3:
SOUTHERN DISTRICT OF GEORGIA PH 3: [4

AUGUSTA DIVISION r
cuerK AV (WOW).
SO.thS po GF GA

UNITED STATES OF AMERICA )
)
Vv. ) INDICTMENT NO: 1:20-mj-0007
)
MICHAEL PEYTON GUNN )
)
)
UNSEALING ORDER

Upon motion of the United States for an order unsealing the arrest warrant,
criminal complaint and search warrant, together with any and all process issued
thereunder and the motion to seal and order sealing said documents in the above-
styled matter, and good cause appearing therefore, the investigation will not be
compromised by unsealing said documents and that such documents will be provided
to counsel for the Defendant, it is,

ORDERED that the Government's motion is GRANTED. The search warrant,
criminal complaint and arrest warrant issued in the above-styled matter, together
with any and all process issued thereunder and the motion to seal and order sealing
said documents in the above-styled matter, are hereby UNSEALED.

; i a
Order entered at Augusta, Georgia, this _[ [ day of February 2020.

     

HONORABLE BRAAN K. EPPS
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF GEORGIA
